In an action by an infant to recover damages for personal injuries and by his father for medical expenses and loss of services, the appeal is from a judgment entered on a jury verdict dismissing the complaint. The infant, who entered the water at a beach maintained by respondent on Oyster Bay, was injured when he fell, allegedly because of a change in the grade of the bed of the bay. Judgment unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.